DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The abstract of the disclosure is objected to because it contains phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.  The phrase “Disclosed is” in line 1 should be removed.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 20-26 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 4: the limitation “each bogie assembly” renders the claim indefinite because the element has been previously introduced.  It appears the limitation should be “each of the bogie assemblies”.

Regarding claim 1, line 10: the limitation “a plurality of bogie assemblies” renders the claim indefinite because the element has been previously introduced.  It appears the limitation should be “a plurality of the bogie assemblies”.
Regarding claim 1, line 15: the limitation “a plurality of left arms” renders the claim indefinite because the element has been previously introduced.  It appears the limitation should be “a plurality of the left arms”.
Regarding claim 1, line 15: the limitation “a plurality of bogie assemblies” renders the claim indefinite because the element has been previously introduced.  It appears the limitation should be “a plurality of the bogie assemblies”.
Regarding claim 1, line 26: the limitation “a right side container” renders the claim indefinite because the element has been previously introduced.  It appears the limitation should be “one of the right side containers”.
Regarding claim 1, line 28: the limitation “a left side container” renders the claim indefinite because the element has been previously introduced.  It appears the limitation should be “one of the left side containers”.
Regarding claim 7, lines 2-3: the limitation “a number of interconnected bogie assemblies” renders the claim indefinite because the element has been previously introduced.  It appears the limitation should be “a number of the interconnected bogie assemblies”.

Regarding claim 12, line 1: the limitation “each right and left arm” renders the claim indefinite because the element has been previously introduced.  It appears the limitation should be “each of the right and left arms”.
Regarding claim 12, line 2: the limitation “each right and left arm” renders the claim indefinite because the element has been previously introduced.  It appears the limitation should be “each of the right and left arms”.
Regarding claim 12, line 4: the limitation “each ridge” renders the claim indefinite because the element has been previously introduced.  It appears the limitation should be “each of the ridges”.
Regarding claim 12, line 5: the limitation “each arm” renders the claim indefinite because the element has been previously introduced.  It appears the limitation should be “each of the arms”.
Regarding claim 13, line 3: the limitation “each right side actuator” renders the claim indefinite because the element has been previously introduced.  It appears the limitation should be “each of the right side actuators”.
Regarding claim 13, line 4: the limitation “a particular right side container” renders the claim indefinite because the element has been previously introduced.  It appears the limitation should be “a particular one of the right side containers”.

Regarding claim 13, lines 5-6: the limitation “a particular left side container” renders the claim indefinite because the element has been previously introduced.  It appears the limitation should be “a particular one of the left side containers”.
Regarding claim 20, line 2: the limitation “each bogie assembly” renders the claim indefinite because the element has been previously introduced.  It appears the limitation should be “each of the bogie assemblies”.
Regarding claim 23, line 1: the limitation “a sensor” renders the claim indefinite because the element is referred to as “the second sensor” in subsequent claims.  It appears the limitation should be “the second sensor”.
Regarding claim 23, lines 2-3: the limitation “sequential pairs of right and left arms” renders the claim indefinite because the element has been previously introduced.  It appears the limitation should be “sequential pairs of the right and left arms”.
Regarding claim 24, line 2: the limitation “the first and second sensors” has a lack of antecedent basis because “second sensor” has not been previously introduced.  It appears that in claim 23, line 1, “a sensor” should be “a second sensor”.
Regarding claim 24, line 4: the limitation “the second sensor” has a lack of antecedent basis because “second sensor” has not been previously introduced.  It appears that in claim 23, line 1, “a sensor” should be “a second sensor”.

Regarding claim 26, lines 3-4: the limitation “a particular right side container” renders the claim indefinite because the element has been previously introduced.  It appears the limitation should be “a particular one of the right side containers”.
Regarding claim 26, line 4: the limitation “each left side actuator” renders the claim indefinite because the element has been previously introduced.  It appears the limitation should be “each of the left side actuators”.
Regarding claim 26, line 5: the limitation “a particular left side container” renders the claim indefinite because the element has been previously introduced.  It appears the limitation should be “a particular one of the left side containers”.
Regarding claim 26, line 6: the limitation “a particular right or left side actuator” renders the claim indefinite because the element has been previously introduced.  It appears the limitation should be “a particular one of the right or left side actuators”.
Regarding claim 58, line 1: the limitation “each bogie assembly” renders the claim indefinite because the element has been previously introduced.  It appears the limitation should be “each of the bogie assemblies”.
Regarding claim 58, lines 1-2: the limitation “a plurality of right arms” renders the claim indefinite because the element has been previously introduced.  It appears the limitation should be “a plurality of the right arms”.

Allowable Subject Matter
Claims 1-17, 20-26 and 58 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, Wolbrink (US Patent 4,102,448) is considered the closest prior art and discloses a device for sorting an item into a plurality of right side containers (8) and a plurality of left side containers (8), the device comprising: 
a plurality of interconnected bogie assemblies (1) movable in a direction along a path, each bogie assembly comprising: 
a base (11) movable along the path; 
a right arm (9) rotatable mounted on the base and pivotally movable between a transport position and a discharge position, 
a left arm (10) rotatable mounted on the base and pivotally movable between the transport position and the discharge position; 
a right release (35, 36) that holds the right arm in the transport position, wherein, in the absence of the right release holding the right arm in the transport position, the right arm moves to the discharge position and wherein actuation of the right release releases the right arm to move to the discharge position (fig 2, 4, 6); and 
a left release (35’, 36’) that holds the left arm in the transport position, wherein, in the absence of the left release holding the left arm in the transport position, the left arm 
wherein, when both the right and left arms are in the transport position, the bogie assemblies move the item in the direction along the path (fig 2, 4, 6); 
wherein actuation of the right release dumps the item into a right side container located on a right side of the path (fig 2, 4, 6); and 
wherein actuation of the left release dumps the item into a left side container located on a left side of the path (fig 2, 4, 6).
The primary reason for the indication of allowable subject matter is the inclusion of the right arm defines a right transport side that is positioned on an opposite side from said base and wherein the right arm does not include any containment walls such that the item beinq sorted can span a plurality of right arms across a plurality of boqie assemblies and the left arm defines a left transport side that is positioned on the opposite side from said base and wherein the left arm does not include any containment walls such that the item beinq sorted can span a plurality of left arms across a plurality of bogie assemblies in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        9/9/2021